Case 1:20-cv-02148-JPH-DML Document 11 Filed 01/28/21 Page 1 of 2 PageID #: 77




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

NICHOLAS LACRUZE,                                     )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )        No. 1:20-cv-02148-JPH-DML
                                                      )
D. ZATECKY, et al.                                    )
                                                      )
                              Defendants.             )

                      ORDER DENYING MOTION TO RECONSIDER

       The plaintiff has filed a motion to reconsider collection of the filing fee in this action.

Dkt. [10]. The issuance of a collection order after payment of the initial partial filing fee is

mandated by statute. See 28 U.S.C. § 1915(b)(2). In addition, a collection order will not withhold

all deposits made to the plaintiff’s account. The relevant portion of the statute provides as follows:

       After payment of the initial partial filing fee, the prisoner shall be required to make
       monthly payments of 20 percent of the preceding month's income credited to the
       prisoner's account. The agency having custody of the prisoner shall forward
       payments from the prisoner’s account to the clerk of the court each time the amount
       in the account exceeds $10 until the filing fees are paid.

28 U.S.C.A. § 1915(b)(2).

       If the plaintiff’s account balance does not exceed $10.00, then no funds will be forwarded

to the Court. This allows inmates to have funds available for personal needs such as hygiene

products. The Seventh Circuit has explained:

       In passing the Prison Litigation Reform Act and eliminating the possibility that a
       prisoner might be able to litigate for 'free,' Congress meant to create an incentive
       against bringing frivolous lawsuits. See 141 CONG. REC. S7524–25141 CONG.
       REC. S7524–25 (daily ed. May 25, 1995) (statement of Sen. Dole). Although the
       financial burden of paying the filing fee in installments may not seem great, it takes
       a substantial bite out of a prisoner’s account, and this is just what Congress had in
       mind. See id. at S7525; Skinner v. Switzer, 562 U.S. 521, 535–36, 131 S.Ct. 1289,
       179 L.Ed.2d 233 (2011).

                                                  1
Case 1:20-cv-02148-JPH-DML Document 11 Filed 01/28/21 Page 2 of 2 PageID #: 78




Butler v. Deal, 794 F. App'x 542, 544 (7th Cir. 2020).

       Because the collection order must be issued under these circumstances, the plaintiff’s

motion to reconsider, dkt. [10], is denied.

SO ORDERED.

Date: 1/28/2021




Distribution:

NICHOLAS LACRUZE
239236
WESTVILLE - CF
WESTVILLE CORRECTIONAL FACILITY
Inmate Mail/Parcels
5501 South 1100 West
WESTVILLE, IN 46391




                                                2
